DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Eight (8) sheets of formal drawings were filed on 10/19/2020 and have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record belongs to the US Patent Application Publication to Rossi 2002/0037142US.
In regards to claim 1, Rossi teaches an optical device used to hold an optical fiber in place at vertical distant away from the light source. The device comprises of a housing a circumferential locking mechanism used to hold a radial locking member in place.
Suzuki does not teach a device “formed in the housing and extending around an entire inner circumference of the locking mechanism and adapted to receive at least one radial locking member of the optical light guide, the circumferential structure adapted such that the at least one radial locking member can travel freely in the circumferential structure when the optical light guide is rotated about its axis” along with other limitations as recited in claim 1.
Claims 2-11 and 13-20 depends on claim 1. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner to create the claimed invention. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874